              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00168-MR-WCM

APRIL LEDFORD,                   )
                                 )
                    Plaintiff,   )
                                 )
     vs.                         )           MEMORANDUM OF
                                 )           DECISION AND ORDER
BYRSON CITY POLICE               )
DEPARTMENT, et al.,              )
                                 )
                    Defendants.  )
________________________________ )


      THIS MATTER is before the Court on the “Motion to Dismiss by Swain

County Sheriff Curtis Cochran, Swain County Sheriff’s Department, Swain

County Jail, Andrew Bryant, and Hilda Arch” [Doc. 15]; “Motion to Dismiss

First Amended Complaint by Defendant Tom Sutton” [Doc. 23]; the

Magistrate Judge’s Memorandum and Recommendation [Doc. 36] regarding

the disposition of said motions; the Plaintiff’s “Answer to Memorandum and

Recommendation” [Doc. 37]; the Plaintiff’s “Motion to Dismiss Claims

Against Daniel Pearson and Beth MacDonald” [Doc. 41]; and the Magistrate

Judge’s Memorandum and Recommendation [Doc. 42] regarding the

Plaintiff’s motion.
     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the “Motion to Dismiss by Swain County

Sheriff Curtis Cochran, Swain County Sheriff’s Department, Swain County

Jain, Answer Bryant, and Hilda Arch” [Doc. 15] and the “Motion to Dismiss

First Amended Complaint by Defendant Tom Sutton” [Doc. 23] (collectively

“the Defendants’ Motions to Dismiss”); and Plaintiff’s “Motion to Dismiss

Claims Against Daniel Pearson and Beth Macdonald” (“Plaintiff’s Motion to

Dismiss”) [Doc. 41] and to submit recommendations for the disposition.

     On March 12, 2021, the Magistrate Judge issued a Memorandum and

Recommendation, recommending that the Defendants’ Motions to Dismiss

be granted [Doc. 36]. In the Memorandum and Recommendation, the

Magistrate Judge advised the Plaintiff that “unless good cause is shown for

her failure to effect service of the Summonses and the Amended Complaint

on [Defendants] Pearson and McDonald, Plaintiff’s action against these

Defendants will be dismissed without prejudice.” [Doc. 36 at 24]. The parties

were advised that any objections to the Magistrate Judge’s Memorandum

and Recommendation were to be filed in writing within fourteen (14) days of

service.




                                     2
      On March 26, 2021, the Plaintiff filed her “Answer to Memorandum

and Recommendation,” in which the Plaintiff “agree[d] to the dismissal of

claims against” Defendants Cochran, Swain County Sheriff’s Department,

Swain County Jail, Bryant, Arch, and Sutton. [Doc. 37 at 2-3]. The Plaintiff

included in her summary of “remaining claims” a claim for excessive force

against Defendant Pearson. [Id. at 2]. The Defendant replied on April 1,

2021, treating the Plaintiff’s “Answer” as an objection to the extent that the

Plaintiff still pursued claims against Defendant Pearson. [Doc. 40 at 1-2].

      On April 4, 2021, the Plaintiff filed her Motion to Dismiss Claims against

Defendants Pearson and McDonald. [Doc. 41]. On April 23, 2021, the

Magistrate   Judge    issued    a   Memorandum       and    Recommendation,

recommending the Plaintiff’s Motion to Dismiss be granted. [Doc. 42]. The

parties were advised that any objections to the Magistrate Judge’s

Memorandum and Recommendation were to be filed in writing within

fourteen (14) days of service. The Defendants did not object to either the

Motion to Dismiss or the Memorandum and Recommendation.

      After a careful review of the Memoranda and Recommendations, the

Court concludes that the Magistrate Judge's proposed conclusions of law are

correct and are consistent with current case law. In light of the Defendants’

lack of opposition regarding the Plaintiff’s Motion to Dismiss, the Court


                                       3
hereby accepts the Magistrate Judge’s recommendation that the Plaintiff’s

Motion to Dismiss should be granted.

     In light of the Plaintiff’s Motion to Dismiss, the Court concludes that the

Plaintiff has no remaining “objections” to the Magistrate Judge’s

Memorandum and Recommendation regarding the Defendants’ Motions to

Dismiss and any objection is now moot. The Court accepts the Magistrate

Judge’s recommendation that the Defendants’ Motions to Dismiss be

granted. The Magistrate Judge’s recommendation directing the Plaintiff to

show cause as to why the Plaintiff has not served process on Defendants

Pearson and McDonald is now moot.

                                   ORDER

     IT IS, THEREFORE, ORDERED that the Magistrate Judge’s

Memorandum and Recommendation [Doc. 42] regarding the Plaintiff’s

Motion to Dismiss is ACCEPTED; the Plaintiff’s Motion to Dismiss

Defendants Pearson and McDonald is GRANTED [Doc. 41]; and the claims

against Defendants Pearson and McDonald are DISMISSED.

     IT IS FURTHER ORDERED the Plaintiff’s Answer to the Memorandum

and Recommendation, as construed as an objection, [Doc. 37] is DENIED

AS MOOT; the Memorandum and Recommendation regarding the

Defendants’   Motions    to   Dismiss      [Doc.   36]   is   ACCEPTED      AS

STATED;
                                       4
Defendants Arch, Bryant, Cochran, Swain County Jail, and Swain County

Sheriff’s Department’s Motion to Dismiss [Doc. 15], and Defendant Sutton’s

Motion to Dismiss [Doc. 23] are GRANTED; and the claims against

Defendants Bryant, Swain County Sheriff’s Department, Swain County Jail,

Sheriff Cochran, Arch, and Sutton are DISMISSED.

     IT IS SO ORDERED.

              Signed: June 21, 2021




                                      5
